DETAILED ACTION
This office action addresses Applicant’s response filed on 19 October 2021.  Claims 25-44 are pending.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 25-29, 33, and 34 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 5,649,088 to Hauck in view of US 2015/0378779 to Busaba and US 2011/0238397 to Chen.
Regarding claim 25, Hauck discloses an apparatus comprising:
a deterministic device (Fig. 6, CPU);
support circuitry coupled to the deterministic device via an interface (Fig. 6, elements connected to CPU);
wherein the deterministic device comprises a super queue to queue outbound transactions from the deterministic device to the support circuitry and 
wherein the support circuitry comprises a system management agent to write debug data to debug data structure based on the logged inbound transactions in the super queue (Fig. 6, bus node arbiter; col. 7, lines 16-44; col. 8, line 65 to col. 9, line 13).
In the event that Hauck is found to be unclear regarding inbound transactions from the support circuitry to the deterministic core corresponding to the outbound transactions, Busaba similarly discloses a processor recording transactions’ corresponding read/write operations (¶218) and Chen further discloses recording transactions such that inbound transactions are associated with outbound transactions (¶44).
It would have been obvious to persons having ordinary skill in the art before the effective filing date of the application to combine the teachings of Hauck, Busaba, and Chen, because doing so would have involved merely the routine combination of known elements according to known techniques to produce merely the predictable results of logging transactions such that inbound transactions are associated with outbound transactions.  KSR Int’l Co. v. Teleflex Inc., 82 U.S.P.Q.2d 1385, 1395.  Hauck is directed to a system in which a processor logs all transactions, including read/write operations; since all 
Regarding claim 26, Hauck discloses that the support circuitry is non-deterministic (Fig. 6, bus node arbiter, memory, dma manager).
Regarding claim 27, Hauck discloses that the super queue comprises an operational segment to queue the outbound transactions, and a shadow segment to log the inbound transactions (Fig. 6, any of queues 736-740; specifically, we can call any portion of the queues that can store outbound transactions an operational segment, and any portion of the queues that can store inbound transactions a shadow segment).
Regarding claim 28, Hauck discloses that the operational segment and shadow segment are equal in size (Figs. 8-10, each entry in a given queue has the same bit length, so all ‘segments’ in each queue have the same bit length regardless of whether they store outbound or inbound transactions).
Regarding claim 29, Hauck discloses that the super queue is to store read operations as outbound transactions in the operational segment, and inbound write operations corresponding to the read operations in the shadow 
Regarding claim 33, Hauck discloses that the deterministic device is a processor core (Fig. 6, CPU).
Regarding claim 34, Hauck discloses that the support circuitry is an uncore circuit (Fig. 6, bus node arbiter, memory, dma manager). 

Claims 30 and 31 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hauck in view of Busaba and Chen, and further in view of US 2017/0255728 to Wakefield.
Regarding claim 30, Hauck discloses that the super queue is to log, in the shadow segment, a result code (Figs. 8-10, any of the non-address bits), but does not appear to explicitly disclose that the super queue is to log, in the shadow segment, a time stamp for the inbound write.  Wakefield discloses these limitations (¶45).  It would have been obvious to persons having ordinary skill in the art before the effective filing date of the application to combine the teachings KSR Int’l Co. v. Teleflex Inc., 82 U.S.P.Q.2d 1385, 1395.  Hauck is directed to a system for logging transactions, including read/write transactions.  Wakefield discloses logging transactions with timestamps.  The teachings of Wakefield are directly applicable to Hauck in the same way, so that Hauck would similarly log read/write transactions with timestamps.
Regarding claim 31, Hauck does not appear to explicitly disclose that the super queue is further to log, in the shadow segment, the inbound data associated with the inbound write.  Wakefield discloses these limitations (¶40, 45).  It would have been obvious to persons having ordinary skill in the art before the effective filing date of the application to combine the teachings of Hauck, Busaba, Chen, and Wakefield, because doing so would have involved merely the routine combination of known elements according to known techniques to produce merely the predictable results of recording data with logged transactions.  KSR Int’l Co. v. Teleflex Inc., 82 U.S.P.Q.2d 1385, 1395.  Hauck is directed to a system for logging transactions, including read/write transactions.  Wakefield discloses logging transactions with data.  The teachings of Wakefield are directly applicable to Hauck in the same way, so that Hauck would similarly log read/write transactions with data.
Claim 32 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hauck in view of Busaba and Chen, and further in view of US 2016/0314055 to Bagchi.
Regarding claim 32, Hauck does not appear to explicitly disclose circuitry coupled to the interface to capture one or more of asynchronous transactions and snoops and write additional debug data to the debug data structure based on the captured asynchronous transactions or snoops.  Bagchi discloses these limitations (¶58, 66, 69, 73, 74).  It would have been obvious to persons having ordinary skill in the art before the effective filing date of the application to combine the teachings of Hauck, Busaba, Chen, and Bagchi, because doing so would have involved merely the routine combination of known elements according to known techniques to produce merely the predictable results of logging non-deterministic data, such as from peripheral registers are interrupts.  KSR Int’l Co. v. Teleflex Inc., 82 U.S.P.Q.2d 1385, 1395.  Hauck is directed to a system for logging processor transactions, including read transactions.  Bagchi further discloses that system logging should also be performed for non-deterministic data from reads of peripheral registers or interrupts.  The teachings of Bagchi are directly applicable to Hauck in the same way, so that Hauck could similarly log transactions from reads of peripheral registers or interrupts.

Claim 35 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hauck in view of Busaba and Chen, and further in view of US 2010/0241414 to Yeh.
Regarding claim 35, Hauck does not appear to explicitly disclose that the support circuit is an intellectual property (IP) block, but does disclose that the processor is connected to peripherals (Fig. 6, DMA manager, clients).  Yeh discloses IP block peripherals (¶41).  It would have been obvious to persons having ordinary skill in the art before the effective filing date of the application to combine the teachings of Hauck, Busaba, Chen, and Yeh, because doing so would have involved merely the routine combination of known elements according to known techniques to produce merely the predictable results of using IP blocks as peripherals.  KSR Int’l Co. v. Teleflex Inc., 82 U.S.P.Q.2d 1385, 1395.  Hauck is directed to a system with peripherals connected to a processor, and Yeh discloses peripherals implemented as IP blocks.  The teachings of Yeh are thus directly applicable to Hauck in the same way so that Hauck’s system would similarly implement peripherals as IP blocks.

Claims 36 and 37 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hauck in view of Busaba and Chen, and further in view of US 2015/0227410 to Jarrett.
Regarding claim 36, Hauck does not appear to explicitly disclose that the deterministic device is a graphics processor.  Jarrett discloses this limitation (¶9).  It would have been obvious to persons having ordinary skill in the art before the effective filing date of the application to combine the teachings of Hauck, Busaba, Chen, and Jarrett, because doing so would have involved merely the routine substitution of an element for a known equivalent to produce merely the predictable results of logging graphics processor operation.  KSR Int’l Co. v. Teleflex Inc., 82 U.S.P.Q.2d 1385, 1395.  Hauck is directed to a system that logs transactions of a processor, and Jarrett discloses that a system processor can be a graphics processor.  The teachings of Jarrett are thus directly applicable to Hauck in the same way so that Hauck’s system would similarly log transactions for a graphics processor.
Regarding claim 37, Hauck does not appear to explicitly disclose that the apparatus is a system on chip.  Jarrett discloses this limitation (¶9).  It would have been obvious to persons having ordinary skill in the art before the effective filing date of the application to combine the teachings of Hauck, Busaba, Chen, and Jarrett, because doing so would have involved merely the routine combination of known elements according to known techniques to produce merely the predictable results of incorporating Hauck’s system on a single chip.  KSR Int’l Co. v. Teleflex Inc., 82 U.S.P.Q.2d 1385, 1395.  Hauck is directed to a system including a processor.  Jarrett discloses the well-known system-on-chip, .

Claims 38-43 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hauck in view of Busaba, Chen, and Wakefield.
Regarding claim 38, Hauck discloses an apparatus comprising:
a deterministic core (Fig. 6, CPU);
non-deterministic support circuitry (Fig. 6, elements connected to CPU); and
an interface to communicatively couple the core to the support circuitry (Fig. 6);
wherein the deterministic core comprises a super queue to queue outbound transactions from the deterministic core to the non-deterministic support circuitry and log inbound transactions from the non-deterministic support circuitry to the deterministic core corresponding to the outbound transactions (Fig. 6, any of queues 736-740; col. 5, lines 58-67; col. 6, lines 57-64); and
wherein the non-deterministic support circuitry comprises a system management agent to write debug data to debug data structure based on the logged inbound transactions in the super queue (Fig. 6, bus node arbiter; col. 7, lines 16-44; col. 8, line 65 to col. 9, line 13).

It would have been obvious to persons having ordinary skill in the art before the effective filing date of the application to combine the teachings of Hauck, Busaba, and Chen, because doing so would have involved merely the routine combination of known elements according to known techniques to produce merely the predictable results of logging transactions such that inbound transactions are associated with outbound transactions.  KSR Int’l Co. v. Teleflex Inc., 82 U.S.P.Q.2d 1385, 1395.  Hauck is directed to a system in which a processor logs all transactions, including read/write operations; since all transactions are logged, any transaction corresponding to any other transaction would be logged.  Busaba further provides explicit disclosure of a processor logging read/write transactions, and Chen discloses that logged read/write transactions should be associated with each other.  The teachings of Busaba and Chen are directly applicable to Hauck in the same way, so that Hauck would similarly log read/write transactions as being associated with each other.
KSR Int’l Co. v. Teleflex Inc., 82 U.S.P.Q.2d 1385, 1395.  Hauck is directed to a system including a processor.  Wakefield discloses that such systems can be emulated to allow easier debugging.  The teachings of Wakefield are directly applicable to Hauck in the same way, so that Hauck’s processor system could similarly be debugged using an emulator.
Regarding claim 39, Hauck discloses that the super queue comprises an operational segment to queue the outbound transactions, and a shadow segment to log the inbound transactions (Fig. 6, any of queues 736-740; specifically, we can call any portion of the queues that can store outbound transactions an operational segment, and any portion of the queues that can store inbound transactions a shadow segment).
Regarding claim 40, Hauck discloses that the operational segment and shadow segment are equal in size (Figs. 8-10, each entry in a given queue has the 
Regarding claim 41, Hauck discloses that the super queue is to store read operations as outbound transactions in the operational segment, and inbound write operations corresponding to the read operations in the shadow segment (col. 5, lines 58-67; col. 6, lines 57-64).  As discussed above, in the event that Hauck is found to be unclear regarding inbound operations corresponding to outbound operations, Busaba similarly discloses a processor recording transactions’ corresponding read/write operations (¶218) and Chen further discloses recording transactions such that inbound transactions are associated with outbound transactions (¶44).  Motivation to combine remains consistent with claim 25.
Regarding claim 42, Hauck discloses that the super queue is to log, in the shadow segment, a result code (Figs. 8-10, any of the non-address bits), but does not appear to explicitly disclose that the super queue is to log, in the shadow segment, a time stamp for the inbound write.  Wakefield discloses these limitations (¶45).  It would have been obvious to persons having ordinary skill in the art before the effective filing date of the application to combine the teachings of Hauck, Busaba, Chen, and Wakefield, because doing so would have involved merely the routine combination of known elements according to known techniques to produce merely the predictable results of recording time stamps KSR Int’l Co. v. Teleflex Inc., 82 U.S.P.Q.2d 1385, 1395.  Hauck is directed to a system for logging transactions, including read/write transactions.  Wakefield discloses logging transactions with timestamps.  The teachings of Wakefield are directly applicable to Hauck in the same way, so that Hauck would similarly log read/write transactions with timestamps.
Regarding claim 43, Hauck does not appear to explicitly disclose that the super queue is further to log, in the shadow segment, the inbound data associated with the inbound write.  Wakefield discloses these limitations (¶40, 45).  It would have been obvious to persons having ordinary skill in the art before the effective filing date of the application to combine the teachings of Hauck, Busaba, Chen, and Wakefield, because doing so would have involved merely the routine combination of known elements according to known techniques to produce merely the predictable results of recording data with logged transactions.  KSR Int’l Co. v. Teleflex Inc., 82 U.S.P.Q.2d 1385, 1395.  Hauck is directed to a system for logging transactions, including read/write transactions.  Wakefield discloses logging transactions with data.  The teachings of Wakefield are directly applicable to Hauck in the same way, so that Hauck would similarly log read/write transactions with data.

Claim 44 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hauck in view of Busaba, Chen, and Wakefield, and further in view of Bagchi.
Regarding claim 44, Hauck does not appear to explicitly disclose circuitry coupled to the interface to capture one or more of asynchronous transactions and snoops and write additional debug data to the debug data structure based on the captured asynchronous transactions or snoops.  Bagchi discloses these limitations (¶58, 66, 69, 73, 74).  It would have been obvious to persons having ordinary skill in the art before the effective filing date of the application to combine the teachings of Hauck, Busaba, Chen, Wakefield, and Bagchi, because doing so would have involved merely the routine combination of known elements according to known techniques to produce merely the predictable results of logging non-deterministic data, such as from peripheral registers are interrupts.  KSR Int’l Co. v. Teleflex Inc., 82 U.S.P.Q.2d 1385, 1395.  Hauck is directed to a system for logging processor transactions, including read transactions.  Bagchi further discloses that system logging should also be performed for non-deterministic data from reads of peripheral registers or interrupts.  The teachings of Bagchi are directly applicable to Hauck in the same way, so that Hauck could similarly log transactions from reads of peripheral registers or interrupts.

Response to Arguments
Applicant's arguments filed 19 October 2021 have been fully considered but they are not persuasive.
Applicant asserts that the prior art fails to disclose a determining device comprising a super queue to queue outbound transactions from the deterministic device to the support circuitry and to log inbound transactions from the support circuitry to the deterministic device corresponding to the outbound transactions.  Remarks at 8.  The examiner disagrees.  Specifically, Applicant alleges that the office action relies on queues of a “bus node arbiter” as disclosing the recited super queue, which is a misreading of the office action.  At pg. 4, lines 4-8 of the office action mailed on 22 July 2021, queues 736-740 are relied upon to teach the super queue; as seen in Fig. 6, queues 736-740 are part of the CPU, as claimed, rather than the ‘bus node arbiter’ as alleged by Applicant.
Applicant asserts that the prior art does not teach a system management agent to write debug data to a debug data structure based on the logged inbound transactions in the super queue, because the word ‘debug’ does not appear in Hauck.  Remarks at 9.  The examiner disagrees.  There is no require that the word ‘debug’ appear in Hauck in order for Hauck to disclose the claim limitations.  The purpose of Hauck’s invention is to aid in debugging faults; see col. 5, lines 5-15: “a system is needed which can recreate the states of the pipeline processor 718, bus node arbiter 704, memory 706, and the DMA manager 712, if 
Applicant asserts that the prior art fails to teach a super queue comprising an operational segment to queue outbound transactions, and a shadow segment to log the inbound transactions.  Remarks at 9.  In particular, Applicant alleges that the office action ignores the language of the claims, which require a super queue having two different segments used for different purposes.  The examiner disagrees.  The office action addresses a super queue having two different segments used for different purposes.  The problem is that simply reciting ‘segment’ or ‘super queue’ does not place any limitations on the structure or 
Applicant asserts that the prior art fails to teach that the operational segment and the shadow segment are equal in size.  Remarks at 10.  The examiner disagrees.  Again, because the mere recitation of ‘segment’ does not limit structure or arrangement, any portion of a queue having outbound transactions is an operational segment, and any portion of a queue having inbound transactions is a shadow segment.  An entry for an outbound transaction and an entry for an inbound transaction are two different ‘segments’, and the size of the segments are simply the lengths of the entries, which are identical for any given queue.
Applicant asserts that the prior art fails to teach circuitry coupled to the interface to capture one or more of asynchronous transactions and snoops and write additional debug data to the debug data structure based on the captured asynchronous transactions or snoops.  Remarks at 10.  The examiner disagrees.  Bagchi clearly and explicitly discloses the claim limitations.  In particular, Bagchi .

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARIC LIN whose telephone number is (571)270-3090. The examiner can normally be reached M-F 07:30-17:00 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jack Chiang can be reached on 571-272-7483. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business 
14 January 2022




/ARIC LIN/            Examiner, Art Unit 2851   




/JACK CHIANG/            Supervisory Patent Examiner, Art Unit 2851